DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 8, and 15, the limitation “processing, by at least one processor, the first ultrasound image to generate a second ultrasound image simulating a second acoustic power that is greater than the first acoustic power” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Also, in claims 2, 9, and 16, the limitation “an artificial intelligence model is inferenced by the at least one process to process the first ultrasound image to generate the second ultrasound image simulating the second acoustic power” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

The specification does not describe what type of “acoustic power” is referred to in the context of medical ultrasound.  For example, no units of measurement are provided to correspond with “power”.  Further, the specification does not describe what is meant by a “low” power as compared to a “high” power, and only uses the relative terminology.
Further, the specification does not describe in any detail in what manner the data is “processed” in order to simulate the second acoustic power.  No specific algorithm or intelligence model is described in detail, which would allow a processor to simulate the second acoustic power. The specification generally refers to using suitable logic, circuitry, interfaces, and/or code that may be operable to process low acoustic power ultrasound images to generate ultrasound images simulating a higher power, however  it is unclear that applicant had possession of the claimed invention lacking any specific algorithm for describing how the processing to simulate a second higher acoustic power is accomplished.
Applicant further describes: “For example, the simulated acoustic power enhancement processor 140 may inference an artificial intelligence model comprising an input layer having a neuron for each pixel or a group of pixels from a scan plan of an anatomical structure.  The output layer may have neurons corresponding to enhanced pixels of a generated ultrasound image simulating acquisition at a higher acoustic power”.
However, no algorithm or other detail is described in regards to how the “enhanced pixels of a generated ultrasound image simulating acquisition at a higher acoustic power” may be determined/acquired.
The processor in this case appears to be disclosed as a “black box”, with a known input and a known output, but a lack of detail in regards to what the processor or “black box” actually comprises.  Thus, it is unclear if applicant had possession of the details regarding the processor generating a second ultrasound image simulating a second acoustic power that is greater than the first acoustic power, as no detail is provided regarding the simulation, and how the second power is obtained from the simulation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2020/0060652; hereinafter Dahl) in view of Hope Simpson et al. (US 2019/0336107; hereinafter Hope Simpson) and Averkiou et al. (US 5833613; hereinafter Averkiou).
Dahl shows a system and method for neural networks-assisted contrast ultrasound imaging (title) comprising: acquiring, by an ultrasound system, a first ultrasound image at a first acoustic power (input to NN includes ultrasound transducer data; [0024]); processing, by at least one processor, the first ultrasound image to generate a second ultrasound image simulating a second acoustic power that is greater than the first acoustic power (output of NN is an image of pixel-wise probability of the targeted contrast agent presence; [0024], [0033]); and presenting, at a display system, the second ultrasound image simulating the second acoustic power (nondestructive DNN probability of MB images; Figures 3A-3C).  
Dahl also shows wherein an artificial intelligence model is inferenced by the at least one processor to process the first ultrasound image to generate the second ultrasound image simulating the second acoustic power (neural network, [0024], [0033]); comprising training the artificial intelligence model inferenced by the at least one processor based on pairs of training images, each of the pairs of training images comprising a first training image acquired at an acoustic power 23Attorney Docket No. 64477US01 (600622-US-1) and a second training image acquired at a higher acoustic power than the acoustic power of the first training image ([0025]-[0026], [0030]-[0031]]); wherein the second training image of each of the pairs of training images is acquired from tissue mimicking phantoms ([0036]).  
Dahl fails to explicitly state that the first and second images are obtained at first and second acoustic powers.  Dahl also fails to show wherein the first ultrasound image is acquired with a microbubble contrast agent and the simulated second acoustic power is a power that would burst the microbubble contrast agent.  
Hope Simpson discloses an ultrasound imaging system with neural network.  Hope Simpson teaches that the first and second images are obtained at first and second acoustic powers (neural network trained to characterize tissue with contrast agents, in ultrasonic contrast imaging, per-channel data from multi-pulse sequences (e.g. power modulation) are typically beamformed and then combined to form an image representing the volume density of microbubble contrast agents across the imaging field of view; power modulation corresponds to the use of different pulse sequences of different powers; [0070]).  
Averkiou discloses an ultrasonic diagnostic imaging system with contrast agents.
  Averkiou teaches wherein the first ultrasound image is acquired with a microbubble contrast agent and the simulated second acoustic power is a power that would burst the microbubble contrast agent (when it is desired to stimulate microbubble destruction, higher power pulses are transmitted; column 4, lines 55-67).
While Dahl is silent regarding the “power” of the signals, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dahl to utilize data of differing power levels in microbubble contrast imaging as taught by Hope Simpson, as the use of power modulation allows for the variety of different images described by Dahl to be obtained. The use of the different power levels is particularly beneficial in contrast agent imaging, where a higher power level is used to destroy the microbubbles as taught by Averkiou.  In particular, the power modulation will allow for acquisition of pre-destruction images at lower power level and post-destruction images at a higher power level to be utilized for training the neural network as in Dahl, such that during the medical imaging procedure a high quality image may be displayed by acquiring low power images and processing them with the neural network without utilizing the high power levels required to destroy the microbubbles.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2020/0060652; hereinafter Dahl) in view of Hope Simpson et al. (US 2019/0336107; hereinafter Hope Simpson) and Averkiou et al. (US 5833613; hereinafter Averkiou) as applied to claim 2, 9, and 16 above, and further in view of Zanini (US 6361510).
Dahl fails to show wherein the first acoustic power is within Food and Drug Administration (FDA) limits, and wherein the second acoustic power exceeds the FDA limits.  
Zanini discloses the use of ultrasound for treatment.  Zanini teaches that ultrasound may be applied at a mechanical index or power in a limit accepted by the FDA to destroy gaseous microbubbles (column 2, lines 37-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Dahl, Hope Simpson, and Averkiou in which a first power is used to acquire first images and a neural network is utilized to output images of a second power and in which the second power is of a higher power level than the first power in order to predict/simulate bursting the microbubbles, to have operated the device at a higher power level accepted by the FDA to destroy the microbubbles.  However it would also be obvious to one of ordinary skill in the art, for example in regions of the world which are not regulated by the FDA, to utilize a power that exceeds the FDA limits, so long as the power is sufficient to burst the microbubbles.  It would be obvious to exceed FDA limits in places where the FDA does not have authority, and for example where the physician determines that a higher power will yield a higher quality image.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2020/0060652; hereinafter Dahl) in view of Hope Simpson et al. (US 2019/0336107; hereinafter Hope Simpson) and Averkiou et al. (US 5833613; hereinafter Averkiou) as applied to claims 1, 8, and 15 above, and further in view of Cong et al. (US 2016/0045186; hereinafter Cong).
Dahl fails to show acquiring, by the ultrasound system, a third ultrasound image at a third acoustic power greater than the first acoustic power at a same region of interest prior to acquisition of the first ultrasound image, and registering and matching, by the at least one processor, the first ultrasound image to the third ultrasound image, wherein the processing the first ultrasound image comprises combining, by the at least one processor, the first ultrasound image with the second ultrasound image to generate the second ultrasound image simulating the second acoustic power that is greater than the first acoustic power.  
Cong discloses methods and apparatus for ultrasonic image analysis.  Cong teaches acquiring, by the ultrasound system, a third ultrasound image at a same region of interest prior to acquisition of the first ultrasound image, and registering and matching, by the at least one processor, the first ultrasound image to the third ultrasound image, wherein the processing the first ultrasound image comprises combining, by the at least one processor, the first ultrasound image with the second ultrasound image to generate the second ultrasound image simulating the second acoustic power that is greater than the first acoustic power ([0098], [0109]; Figure 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Dahl, Hope Simpson, and Averkiou to register/match an additional ultrasound image set  taken at a different time as taught by Cong, as this will allow for the two sets of data to be accurately compared in a one to one relationship, so that a change in the region due to the effect of the contrast agent may be determined.  While Cong is silent as to the power level, in the combined invention in view of the teachings of Dahl, Hope Simpson, and Averkiou, it would be obvious to utilize ultrasound data representative of different power levels in order to effectively predict the microbubble enhanced locations in the image, without destroying the microbubbles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793